Broyles, C. J.
1. Section 412 of the Penal Code penalizes any disturbance of a congregation of persons lawfully assembled for divine worship, either during the service or while they are dispersing after the conclusion of the service, and until all. of the congregation have left the church building and the church grounds. Brown v. State, 14 Ga. App. 21 (80 S. E. 26); Minter v. State, 104 Ga. 743 (30 S. E. 989).
2. In the instant ease the evidence authorized the jury to find that the congregation of persons disturbed by the defendant was lawfully as*277sembled for divine service, and that the disturbance occurred before all of the congregation had left the church grounds.
Decided October 14, 1919.
Accusation of disturbing divine worship; from city court of Sparta—Judge Moore. June 7, 1919.
John C. Leiois, Sam II. Wiley, for plaintiff in error.
B. L. Meiriti, solicitor, contra.

Judgment affirmed.

Luloc and Bloodworth, JJ., concur.